Case 3:21-cv-03634 Document1 Filed 02/26/21 Page 1 of 8 PagelD: 1

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

SHARLENE AXELSEN and ARTHUR
AXELSEN, (h/w),

Plaintiff(s),
VS.

SANDALS RESORTS INTERNATIONAL, | Civil Action No.:
LTD.; SANDALS RESORTS; SANDALS ST.
LUCIA; SANDALS REGENCY LA TOC
GOLF RESORT AND SPA; CICERON
MANAGEMENT LTD.; JOHN DOES 1-10

 

 

 

 

(names being fictitious and unknown); and COMPLAINT
ABC CORPORATIONS 1-10 (names being AND
fictitious and unknown), JURY DEMAND
Defendant(s).
PARTIES
1. Plaintiff, Sharlene Axelsen is an adult of majority age and a citizen of the State of

New Jersey, residing with her husband, Arthur Axelson at 3229 Allaire Road, Township of Wall,
County of Monmouth and State of New Jersey.

2. The defendants, Sandals Resorts International, Ltd.; Sandals Resorts; Sandals St.
Lucia; and Sandals Regency La Toc Golf Resort and Spa, (hereinafter known as "Sandals"'), is a
Florida corporation with headquarters and principal place of business located at 4950 SW 72nd
Avenue, Suite 201, Miami, FL 33155. Based upon information and belief Sandals is registered to
do business as a foreign profit corporation in New Jersey, and at all times material herein Sandals

systematically and continuously transacts business in the State of New Jersey.
Case 3:21-cv-03634 Document1 Filed 02/26/21 Page 2 of 8 PagelD: 2

oF Based upon information and belief Ciceron Management Ltd. (“Ciceron”)
maintained the premises at Sandals Regency LaToc Golf Resort and Spa and at all times material
herein Ciceron Management Ltd. systematically and continuously transacted business in the State
of New Jersey.

4, At all times mentioned herein, defendants John Does 1-10 and/or ABC Corps. 1-
10, are fictitious names used to identify one or more corporations, companies, partnerships,
agencies, and/or employees, individuals, and/or other entities whose true identities have not yet
been discovered, and who at all times mentioned herein were proprietors, owners, lessors, lessees,
occupiers, contractors, supervisors, controllers, maintainers, and/or operators of the Sandals
Regency La Toc Golf Resport and Spa, where plaintiff, Sharlene Axelsen was caused to suffer
severe personal injuries.

5. At all times material herein, defendants acted by and through their respective duly
authorized agents, servants, employees and/or employees, actual, apparent or ostensible, any and
all of whom were then and there acting on their master’s business and within the scope and duties
of their office or employment.

6. At all times material herein, "Sandals" acted through its wholly owned subsidiary
companies and licensees it directed and controlled and/or possessed the capacity to direct and

control, including but not limited to Sandals Regency La Toc Golf Resport and Spa.

JURISDICTION & VENUE
1. This court has diversity jurisdiction, pursuant to 28 U.S.C. §1332 based upon the

complete diversity of citizenship of the respective parties and the requisite amount in controversy
is in excess of $75,000, exclusive of interests and cost. Additionally, this court has supplemental

jurisdiction pursuant to 28 U.S.C. §1367.
Case 3:21-cv-03634 Document1 Filed 02/26/21 Page 3 of 8 PagelD: 3

Dn Venue is proper in this District pursuant to 28 U.S.C. §1391 because plaintiff
resides in the Township of Wall, Monmouth County, State of New Jersey and obtained treatment

and care here and defendant "Sandals" and “Ciceron”, may be served as provided by law.

COUNT ONE
1. On or about March 2, 2019 plaintiff, Sharlene Axelsen together with her husband,

Arthur Axelson, checked in to Sandals Regency La Toc Golf Resort and Spa, located in St. Lucia,
District of Castries, for four nights with the accommodation at CB W — Emerald beachfront walkout
club level (Room number 805) and departure date was scheduled for March 3, 2019.

2. On March 2, 2019 at approximately 11:30 a.m. plaintiff entered said premises and
proceeded to slip and fall on a wet floor caused by water leaking from the ceiling onto the marble
flooring as depicted in Exhibit A, (attached hereto). Plaintiff sustained severe injuries
necessitating extensive medical treatment.

3. Prior to plaintiff's occupancy in room 805 the unit was occupied by Joy Arghiere
and Kenneth Hester residing in the State of New York who complained to Sandals management
about the condition as depicted in Exhibit A. Ms. Arghiere in fact slipped and fell in the same
room with the water leaking from the ceiling and as a result demanded another room. Sandals did
not correct the condition but instead simply assigned plaintiff and her husband to room 805
whereupon plaintiff slipped and fell as stated above.

4, At all relevant times defendant(s), Sandals Resorts International, Ltd.; Sandals
Resorts; Sandals St. Lucia; Sandals Regency La Toc Golf Resort and Spa; and Ciceron
Management Ltd., owned, controlled and/or maintained the subject premises.

5. At the aforesaid time and place these defendants carelessly, negligently and

recklessly failed to maintain the said premises by:
Case 3:21-cv-03634 Document1 Filed 02/26/21 Page 4 of 8 PagelD: 4

a) Failing to inform plaintiff of the dangerous and hazardous condition located
within the premises.

b) Failing to take reasonable and prudent steps to alleviate the dangerous
hazardous condition.

c) Was in other ways negligent.

6. As a direct and proximate result of defendants’ negligence, plaintiff, Sharlene
Axelsen was caused to fall and suffer severe bodily injuries, some of which are permanent in
nature; has incurred and will in the future incur expenses for the treatment of these injuries; has
been disabled and in the future will be disabled and unable to perform her usual functions. These
injuries have caused plaintiff great pain and suffering and have required medical treatment for the
following injuries:

a. Sandals’ nurse, employee, "Celine" performed an examination and
memorialized in writing the incident as well as plaintiff's complaints at or

near the accident scene;

a

Left knee medial and lateral meniscal tears treated surgically;

Right ankle injury necessitating surgery;

a ©

Cervical radiculopathy;
Right carpal tunnel syndrome;
Lumbosacral and SI joint injury;

Right hand and thumb injury;

sa m o

Plaintiff will require future care for the right wrist, left knee and right ankle.

Plaintiff was in other ways injured and will require future care.

me

WHEREFORE, plaintiff, Sharlene Axelsen demands judgment against Sandals
Defendants, their agents, servants and/or employees, jointly and severally, for compensable and

punitive damages, together with interest, attorneys’ fees and costs of suit.
Case 3:21-cv-03634 Document1 Filed 02/26/21 Page 5 of 8 PagelD: 5

SECOND COUNT

1, Plaintiffs, Sharlene Axelsen and Arthur Axelsen, as husband and wife repeat and
re-allege the allegations contained in the First Count, and make them a part hereof as though the
same were more fully set forth herein and made a part hereof.

2. At all relevant times, Plaintiff, Arthur Axelsen, is and continues to be the lawfully
wedded spouse of Plaintiff, Sharlene Axelsen.

3. As a direct result of the negligent, careless and reckless acts and/or omissions of
Defendants, Plaintiff, Arthur Axelsen has and in the future will continue to suffer loss of the
reasonably expected consortium, companionship and services of his spouse, plaintiff, Sharlene
Axelsen, has and in the future will continue to suffer limitations of their usual, customary, and
expected activities, has been and in the future will be compelled to spend diverse sums of money
for health care and other incidental items, has and in the future will be prevented from attending
to their usual activities for a long period of time.

WHEREFORE, Plaintiff, Arthur Axelsen demands judgment against Sandals Defendants
for the loss of services and consortium of his wife, together with legal interest and statutory costs

and fees.

THIRD COUNT
1. Plaintiff, Sharlene Axelsen repeats and re-alleges by reference each and every
allegation contained in the First and Second Counts and incorporates the same by reference as
though fully set forth herein.
2. The defendants, John Does 1-10 and ABC Corporations 1-10, are fictitious names

for defendants and entities, the identities of which are unknown at the present time.
Case 3:21-cv-03634 Document1 Filed 02/26/21 Page 6 of 8 PagelD: 6

Plaintiff, Sharlene Axelsen reserves the right to amend this complaint to allege the true and proper
names of said defendants, once they become known through pre-trial discovery and/or through
continuing investigation.

By As a direct and proximate result of the above fictitious defendants’ negligence,
carelessness and recklessness plaintiff, Sharlene Axelsen was caused to fall and suffer severe
bodily injuries, some of which are permanent in nature; has incurred and will in the future incur
expenses for the treatment of these injuries; has been disabled and in the future will be disabled
and unable to perform her usual functions. These injuries have caused plaintiff great pain and
suffering and have required medical treatment, all to plaintiffs great loss and damage.

WHEREFORE, the plaintiff, Sharlene Axelsen demands judgment against the defendants,
John Does 1-10 and ABC Corporations 1-10, jointly, severally and/or, in the alternative, for past
and future damages, including but not limited to, pain, suffering, disability, medical bills and lost

wages, together with interest and costs of suit.

JURY DEMAND

   
  

Plaintiffs hereby demand a trial by jury on all gounts pursuant to F . Civ. P. 38(b).

 

Dated: ) Mm VI

NJ Attorrey ID 6-=03+78 1999
Law Office of Roy D. Curnow
900 State Highway 71

Spring Lake Heights, New Jersey 07762
(732) 449-3304 / Fax: (732) 449-3305
jeffrey stripto@curnowlaw.com
Attorneys for Plaintiff
Case 3:21-cv-03634 Document1 Filed 02/26/21 Page 7 of 8 PagelD: 7

EXHIBIT A
Case 3:21-cv-03634 Document1 Filed 02/26/21 Page 8 of 8 PagelD: 8

7

 
